DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed on 07/18/2022 with respect to the rejection(s) of the claims under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations.
Applicant’s arguments filed on 07/18/2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive. The applicant argues that: the combination of Ernst, Jr. as modified by Beggs still fails to disclose, teach, or suggest: 
"calculating an adjustment of a position of the protective field; transmitting the adjustment of the position of the protective field to be monitored from the superordinate control to the transceiver of the at least one industrial truck before the at least one industrial truck reaches the upcoming portion of the driving route; and changing the position of the protective field based on the transmitted adjustment of the protective field before the at least one industrial truck reaches the upcoming driving portion" as recited in amended claim 1. However, the examiner respectfully disagrees with this argument, as shown in the 103 rejection below, modifying Ernest Jr. in view of Beggs yields the combination capable of performing the steps recited above. In Ernst Jr. Col. 9, Lines 39-42 recites a “forward-looking radar” and that “The scanner control module 204 controls the use of the sensor, including any movement of 40 the sensor and the range of the sensor data that is obtained with the sensor”; which are considered to be equivalent to calculating a change in the protective field position since the change in the sensor range by default involves the change in the “position” of this range, i.e. where this change is located relative to the vehicle and what range it covers; (for example, as a vehicle moves from Point A to Point B, the forward-looking sensor Range which initially had a start/origin point or involved Point A, will have a start/origin point or involve point B, and exclude Point A, which means the “position” has changed); While Ernst Jr. performs the transmission of the adjustment between a control unit and a transceiver (See Fig. 3), it fails to specify that this takes place beforehand the upcoming driving situation, the Beggs reference explicitly recites issuing a turn switch/signal to modify the warning field for a turning forktruck in advance of the actual movement to give a prospective quality to the warning by using the rotational position and the rotational speed of the steering wheel as a modulation signal. This indicates that the combination of the Ernst Jr. reference with the Beggs reference is capable of performing the recited steps. 
"determine an adjustment of a position of the protective field based on the upcoming portion of the curved driving route, and transmit the adjustment of the protective field to the transceiver of the at least one industrial truck; wherein the transceiver is configured to receive the adjustment of the protective field and adjust the position of the protective field monitored by the industrial truck based on the upcoming driving portion before the industrial truck reaches the upcoming driving portion" as recited in amended claim 13: Based on a similar/same rationale as discussed for independent claim 1 (above), it appears that the combination of the Ernst Jr. reference with the Beggs reference is capable of performing the recited steps. With respect to the transmission of the adjustment between the superordinate control unit and the transceiver, Figure 3 of Ernst Jr. depicts a control unit and a transceiver in communication with each other; therefore, any data transmitted from the control unit to the transceiver will be automatically “received” at the level of the transceiver by default. Therefore, the rejections for these limitations are maintained. 
Beggs uses the steering wheel position or the activation of a turn indicator to adjust the protective field. There is no subordinate control to determine an adjustment of the position of the protective field and then transmit the adjustment to the transceiver of the vehicle so that the position of the protective field can be adjusted prior to the vehicle entering the curve. In this manner, the vehicle does not have to stop prior to entering the curve in order to adjust the protective field: The examiner respectfully disagrees with this argument. While it is true that Beggs uses the steering wheel position or the activation of a turn indicator to adjust the protective field, the presence/availability of the superordinate control unit and the transceiver are already recited in the primary reference (Ernst Jr. See Figure 3), which are already considered in communication. Beggs reference is used to supply this communication between the control unit and the transceiver with a signal to be produced in advance to the vehicle going into the upcoming driving portion, such that the modification of Ernst Jr. in view of Beggs leads to the function which renders the signal of the adjustment of the warning field (i.e. protective field) ahead of time. Furthermore, the applicant argues that the vehicle in Beggs (or Ernst Jr.) does not have to stop prior to entering the curve in order to adjust the protective field. Upon further consideration of the claims (independent claims specifically), nothing specifically recites that the vehicle may have to stop prior to entering the curve in order to adjust the protective field, and therefore is not a considered limitation in view of the cited references. 
Based on the above, the prior art rejection using the combination of Ernst Jr. and Beggs is maintained, and upon further consideration, (additional) new grounds of rejection have been made in view of the amended limitations (see 103 rejection below).
Applicant’s arguments with respect to claims 2 and 4 have been considered but are moot because these claims have been canceled.
Claim Objections
Claims 1, 5, and 13 are objected to because they recite: “the industrial truck” instead of “the at least one industrial truck”. 
Claim 5 is also objected to because it recites: “the change in operating state” instead of “the change in the operating state”.
Claim 13 is objected to because it recites “the adjustment of the protective field” instead of “the adjustment of the position of the protective field”.
Appropriate corrections are required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “activate a protective field” and then recites “generating a protective field”: it is unclear if the protective field generated is the same as the protective field activated, and it is unclear if the generation step is intending to refer to the activation step. Thus, the metes and bounds of the claim are indefinite. The claim also recites “a change in the protective field” and then recites “an adjustment of a position of the protective field”. These limitations are indefinite because it is unclear if the change in the protective field is considered the same as the adjustment of the position of the protective field, part of it, or a completely different process, rendering the metes and bounds of the claim indefinite. Claims 5-12 depend from claim 1, include all of its limitations and do not cure its deficiencies. Thus, those claims are rejected under the same rationale. 
Claims 6 and 7 recite, “the adjusted protective field”. There is insufficient antecedent basis for this term in the claims nor in the claims from which they depend. The independent claim recites a change in the protective field, and an adjustment to the “position” of the protective field. So, it is unclear if this term is meant to refer to the change and/or adjustment of position or to a different element (regardless if the change and the adjustment of position are considered the same or not).
Claim 13 recites, “activate a protective field” and then recites “generating the protective field”. These limitations are indefinite because it is unclear if the generation step is intending to refer to the activation step, or if these are two different processes. Thus, the metes and bounds of the claim are indefinite. Furthermore, the claim recites “the protective field monitored “. There is insufficient antecedent basis for this term in the claim. Therefore, the claim’s scope is indefinite. Claims 14-15 depend from claim 13, include all of its limitations and do not cure its deficiencies. Thus, those claims are rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US7124027B1) in view of Beggs (US 20150170498A1) and ELIMALECH et al. (US2016342850A1; ELIMALECH).
Regarding claim 1, Ernst, Jr. et al. discloses a method for autonomously controlling at least one industrial vehicle the method comprising (abstract; Col. 4, Lines 25-30): 
determining a driving job for the at least one industrial truck using a superordinate control unit, wherein the driving job comprises a curved driving route and an operating state (Fig. 1, Curved route along angle 108; Fig. 4; Col. 11, Lines 1-65: different heuristics to find path of the host vehicle, path detector module 312; Fig. 6: state view of the system 100; Col. 13, Lines 25-37; Col. 16: Lines 22-35); 
transmitting the driving job from the superordinate control unit to a transceiver of the industrial truck (Fig. 3, Col. 9, Lines 42-46; Col. 12: Lines 1-4; Fig. 4, Driving job from scene and path detector module 312 to threat detector module 318);
transmitting a command from the superordinate control to the transceiver of the at least one industrial truck (Fig. 3);
generating a protective field for driving the truck along the curved driving route (Fig. 1, zone 108; Col. 4, Lines 49-50; Col. 9, Lines 40-41; operating state is any state that the vehicle is initially using to operate based on the explanation of Fig. 6) , wherein,
driving the at least one industrial truck in the operating state along the curved driving route (Fig. 1); 
transmitting a position of the at least one industrial truck within the curved driving route at a time point to the superordinate control unit (Col. 11, Lines 25-30: identifying vehicle locations based by identifying stationary object points along the travel path of the vehicle; Lines 51-52: GPS);
using the position of the at least one industrial truck within the driving route at the time point transmitted to the superordinate control unit to identify an upcoming portion of the driving route requiring a change in the protective field (Col. 11, Lines 30-37, Lines 45-57: identifying and track the travel road ahead of the vehicle such as curvature; Col. 16, Lines 25-30: road grade (curvature versus straight road) require change in operating state and thus the protective field, I,e, sensor rane, e.g. speed; Col. 7, Lines 5-15: Threat assessment subsystem 300; Col. 9, Lines 40-41: “The scanner control module 204 controls the use of the sensor, including any movement of 40 the sensor and the range of the sensor data that is obtained with the sensor”; movement of the sensor urges the change in the sensor range, i.e. protective field (see Fig. 1, Zone 108));
calculating an adjustment of a position of the protective field (Col. 9, Lines 39-42: “forward-looking radar”; “The scanner control module 204 controls the use of the sensor, including any movement of 40 the sensor and the range of the sensor data that is obtained with the sensor”; the change in the sensor range by default involves the change in the “position” of this range; for example, as a vehicle moves from Point A to Point B, the forward-looking sensor Range which initially had a start/origin point or involved Point A, will have a start/origin point or involve point B, and exclude Point A, which means the “position” has changed);
transmitting the adjustment of the position of the protective field to be monitored from the superordinate control unit to the transceiver of the at least one industrial truck (Fig. 3, Col. 9, Lines 33-46).
However, although Ernst, Jr. et al. discloses that a scanner control module 204 in Fig. 3 which controls the use, movement, and range of the sensor data; it does not explicitly state:
transmitting a command from the superordinate control to the transceiver of the at least one industrial truck to activate a protective field for driving the industrial truck along the curved driving route; and
transmitting the adjustment of the position of the protective field to be monitored from the superordinate control unit to the transceiver of the at least one industrial truck before the at least one industrial truck reaches the upcoming portion of the driving route and  
•	when the curved driving route comprises a left curve driving route, the protective field is generated relative to the industrial truck to monitor a left side and in front of the industrial truck prior to entering the left curved driving route, and 
•	when the curved driving route comprises a right curve driving route, the protective field is generated relative to the industrial truck to monitor a right side and in front of the industrial truck prior to entering the left curved driving route, and 
changing the position of the protective field based on the transmitted adjustment of the protective field before the at least one industrial truck reaches the upcoming portion of the driving route.
On the other hand, Beggs teaches:
transmitting the adjustment of the position of the protective field to be monitored before the at least one industrial truck reaches the upcoming portion of the driving route and 
changing the position of the protective field based on the transmitted adjustment of the protective field before the at least one industrial truck reaches the upcoming portion of the driving route (paragraph [0035], p. 4: modulation of the warning field based on speed and/or direction of travel, modulation signal, turn signal; “The modulation of the warning field for a turning forktruck may be performed in advance of the actual movement to give a prospective quality to the warning by using the rotational position and the rotational speed of the steering wheel as a modulation signal”; [0035]: turn signal/initiating the turn; “provide the forktruck with a turn signal switch such that activation of the right turn switch by the forktruck operator (trained to activate the switch several seconds before initiating the turn) would serve as the trigger for modulating the warning field in the manner of FIG. 4B”).
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features in the Beggs reference to transmit an adjustment of the protective field in response to an upcoming driving situation and changing the position of the protective field before the at least one industrial truck reaches the upcoming portion of the driving route. This will enable a better, in advance, accommodation of the change in the driving situation such as when driving on a curved road, as shown in Fig. 4A of Beggs.  
	Furthermore, ELIMALECH teaches:
transmitting a command from the superordinate control to the transceiver of the at least one industrial truck to activate a protective field for driving the industrial truck along the curved driving route ([0010]: “The camera is mounted externally at the rear of the vehicle. The field of view of the camera is substantially in the forward direction of travel of the vehicle along the side of the vehicle. Multiple image frames are captured from the camera. Yaw of the vehicle may be input or the yaw may be computed from the image frames. Respective portions of the image frames are selected responsive to the yaw of the vehicle. The image frames are processed to detect thereby an object in the selected portions of the image frames. The yaw is measurable or determinable by processing the image frames, or input from a gyroscopic device, turn signals, steering angle and a sensor attached to the steering column of vehicle. Upon measuring an increase in absolute value of the yaw, a larger area of the image frames is processed to increase an effective horizontal field of view and to detect thereby an obstruction over a wider horizontal angle measured from the side of the vehicle”; See also Processor in Figure 2A); and 
when the curved driving route comprises a left curve driving route, the protective field is generated relative to the industrial truck to monitor a left side and in front of the industrial truck prior to entering the left curved driving route ([0012]: “For a camera installed on the left side of the vehicle, when the vehicle turns left, a larger area of the image frames is processed to increase an effective horizontal field of view and to detect an obstruction over a wider horizontal angle measured from the left side of the vehicle”; See also Fig. 1B & 4B); and 
when the curved driving route comprises a right curve driving route, the protective field is generated relative to the industrial truck to monitor a right side and in front of the industrial truck prior to entering the left curved driving route ([0011]: “For a camera installed on the right side of the vehicle, when the vehicle turns right, a larger area of the image frames is processed to increase an effective horizontal field of view and to detect an obstruction over a wider horizontal angle measured from the right side of the vehicle”; ”; See also Fig. 1B & 4B).
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features in the ELIMALECH reference to transmit a command of the activation/generation of the protective field in response to an upcoming driving situation and changing the range of the protective field according to the left and right curve. This will enable a more accurate, in advance, accommodation of the change in the driving situation such as when driving on a curved road, as shown in Fig. 4B of ELIMALECH. 
Regarding claim 13, Ernst Jr. et al. discloses a system for autonomously controlling at least one industrial truck comprising (Abstract; Col. 4, Lines 25-30): 
a transceiver positioned on the at least one industrial truck; at least one sensor; a superordinate control unit (Fig. 3) configured to:
determine a driving job for the at least one industrial truck, wherein the driving job comprises a curved driving route and an operating state (Fig. 4; Col. 11, Lines 1-65: different heuristics to find path of the host vehicle, path detector module 312; Fig. 6: state view of the system 100; Col. 13, Lines 25-37), 
transmit the driving job to the transceiver of the at least one industrial truck (Fig. 3, Col. 9, Lines 42-46; Col. 12: Lines 1-4; Fig. 4, Driving job from scene and path detector module 312 to threat detector module 318), 
transmitting a command from the superordinate control to the transceiver of the at least one industrial truck (Fig. 3);
generate the protective field positioned relative to the at least one industrial truck according to the curved driving route and the operating state using the at least one sensor (Fig. 1, zone 108; Col. 9, Lines 40-41; operating state is any state that the vehicle is initially using to operate based on the explanation of Fig. 6),
drive the at least one industrial truck in the operating state along the curved driving route (Fig. 1),
determine a position of the at least one industrial truck within the driving job to be performed by the at least one industrial truck (Col. 11, Lines 25-30: identifying vehicle locations based by identifying stationary object points along the travel path of the vehicle; Lines 51-52: GPS), 5Application No.: 16/247,905Docket No.: 61874US-25; 3097030US01
use the position to identify an upcoming portion of the driving route requiring a change in the operating state (Col. 11, Lines 30-37, Lines 45-57: identifying and track the travel road ahead of the vehicle such as curvature; Col. 16, Lines 25-30: road grade (curvature versus straight road) require change in operating state, e.g. speed; Col. 7, Lines 5-15: Threat assessment subsystem 300);
determine an adjustment of a position of the protective field based on the upcoming portion of the curved driving route (Col. 9, Lines 39-42: “forward-looking radar”; “The scanner control module 204 controls the use of the sensor, including any movement of 40 the sensor and the range of the sensor data that is obtained with the sensor”);
transmit the adjustment of the position of the protective field to the transceiver of the at least one industrial truck; wherein the transceiver is configured to receive the adjustment of the protective field (Fig. 3, Col.9, Lines 33-46).
However, although Ernst, Jr. et al. discloses that a scanner control module 204 in Fig. 3 which controls the use, movement, and range of the sensor data; it does not explicitly state:
transmit a command from the superordinate control to the transceiver of the at least one industrial truck to activate a protective field for driving the industrial truck along the curved driving route
adjust the position of the protective field monitored by the industrial truck based on the upcoming driving portion before the industrial truck reaches the upcoming driving portion; and 
a vehicle control system configured to change the operating state after the protective field is adjusted.
On the other hand, Beggs teaches adjust the position of the protective field monitored by the industrial truck based on the upcoming driving portion before the industrial truck reaches the upcoming driving portion; and a vehicle control system configured to change the operating state after the protective field is adjusted (paragraph [0035], p. 4: modulation of the warning field based on speed and/or direction of travel, modulation signal, turn signal; “The modulation of the warning field for a turning forktruck may be performed in advance of the actual movement to give a prospective quality to the warning by using the rotational position and the rotational speed of the steering wheel as a modulation signal”; [0035]: turn signal/initiating the turn; “provide the forktruck with a turn signal switch such that activation of the right turn switch by the forktruck operator (trained to activate the switch several seconds before initiating the turn) would serve as the trigger for modulating the warning field in the manner of FIG. 4B”).
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features of the Beggs reference and adjust of the protective field in response to an upcoming driving situation. This will enable a better accommodation the change in the driving situation such as when driving on a curved road, as shown in Fig. 4A of Beggs.  
Furthermore, ELIMALECH teaches transmitting a command from the superordinate control to the transceiver of the at least one industrial truck to activate a protective field for driving the industrial truck along the curved driving route ([0010]: “The camera is mounted externally at the rear of the vehicle. The field of view of the camera is substantially in the forward direction of travel of the vehicle along the side of the vehicle. Multiple image frames are captured from the camera. Yaw of the vehicle may be input or the yaw may be computed from the image frames. Respective portions of the image frames are selected responsive to the yaw of the vehicle. The image frames are processed to detect thereby an object in the selected portions of the image frames. The yaw is measurable or determinable by processing the image frames, or input from a gyroscopic device, turn signals, steering angle and a sensor attached to the steering column of vehicle. Upon measuring an increase in absolute value of the yaw, a larger area of the image frames is processed to increase an effective horizontal field of view and to detect thereby an obstruction over a wider horizontal angle measured from the side of the vehicle”; See also Processor in Figure 2A).
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features in the ELIMALECH reference to transmit a command of the activation/generation of the protective field in response to an upcoming driving situation and changing the range of the protective field according to the left and right curve. This will enable a more accurate, in advance, accommodation of the change in the driving situation such as when driving on a curved road, as shown in Fig. 4B of ELIMALECH.
Regarding claim 5, Ernst, Jr. et al. discloses the upcoming portion of the curved driving route comprises a change in the operating state wherein the change in the operating state comprises driving at an increased speed (Col. 16, Lines 27-35: straight road versus curved road and dense traffic environment require additional acceleration of the vehicle). 
However, Ernst, Jr. et al. does not explicitly state the protective field is expanded to cover a larger area in front of the industrial truck before the industrial truck starts driving at an increased speed.
On the other hand, Beggs teaches the protective field is expanded to cover a larger area in front of the industrial truck before the industrial truck starts driving at an increased speed (Paragraph [0034], Lines 1-5; Figure 3A, B: Fast moving versus slow moving truck). 
It would have been obvious to someone with ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Ernst, Jr. et al. to incorporate the teachings of Beggs such that the predicted trajectory is adapted and/or expanded according to the different speeds adopted by the industrial truck. This will provide better monitoring of the zones near the truck as the driving conditions change. 
Regarding claim 6, Ernst, Jr. et al. discloses the adjusted protective field continues to be monitored after the upcoming portion of the curved driving route has passed (Col. 9, Lines 35-42: Monitoring and controlling the movement and range of the sensors (broadly); Fig. 1, Zone 108 does not disappear while the vehicle is passing the curve).
Regarding claim 7, Ernst, Jr. et al. does not explicitly state the at least one industrial truck is a tow car of a tugger train comprising at least one trailer, and wherein the adjusted protective field continues to be monitored even after the tow car leaves the upcoming portion of the curved driving route until the at least one trailer has also left the upcoming portion of the curved driving route. 
However, Beggs teaches the at least one industrial truck is a tow car of a tugger train comprising at least one trailer ([0004], Lines 13,14), and wherein the adjusted protective field continues to be monitored even after the tow car leaves the respective portion of the driving route until the at least one trailer has also left the respective portion of the driving route (Paragraph [0030], Col. 2, Lines 45-49). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Beggs to include a tugger train comprising at least one trailer as opposed to only including the moving vehicle shown in Figure 1. Ernst, Jr. et al. discloses that the system is applicable on a wide variety of different vehicles 102 including trains, robots, forklifts (and other types of mobile industrial equipment),at a high level of generality. Therefore, the system of Ernst, Jr. et al. should also apply to a tugger train comprising at least one trailer (something is carried or conveyed), and continue to monitor the predicted trajectory as the conditions of the trailer (which contributes to the driving speed and direction of the vehicle) change through the movement of the vehicle. Monitoring all the components of the vehicle provides further control over the whole operational zone/trajectory of the vehicle regardless to how it is functioning (with or without a trailer).
Regarding claim 14, Ernst, Jr. et al. discloses the at least one industrial truck is an autonomously or automatically driving industrial truck (Fig. 4, ACC 416; a vehicle using adaptive cruise control is considered automatically driven).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al., Beggs, and ELIMALECH in further view of Satoshi (WO-2006054678-A1; all text citations correspond to the attached translation).
Regarding claim 8, Ernst, Jr. et al. does not explicitly state the change in the operating state further comprise a steering angle to be adopted by the at least one industrial truck, and wherein the at least one industrial truck is stopped if the adopted steering angle exceeds a maximum angle specified by the driving job. 
However, Satoshi teaches the change in the operating state further comprise a steering angle to be adopted by the at least one industrial truck, and wherein the at least one industrial truck is stopped if the adopted steering angle exceeds a maximum angle specified by the driving job ([0176]). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to include the steering angle of the industrial truck, and stop the industrial truck if the steering angle exceeds a predetermined limit. Since the predicted trajectory and sensor zones disclosed in Ernst, Jr. et al. are dependent on various vehicle conditions (speed, direction, location, movement), monitoring the steering angle improves the accuracy of determining the predicted trajectory and the corresponding areas of intersection. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 9, Ernst, Jr. et al. teaches monitoring a steering direction adopted by the at least one industrial truck (Col. 4, Lines 53: “investigate multiple directions with multiple sensors”). 
However, Ernst, Jr. et al. does not explicitly state the at least one industrial truck is 14stopped if the monitored steering direction deviates from a steering direction specified by the driving job.
However, Satoshi teaches the at least one industrial truck is 14stopped if the monitored steering direction deviates from a steering direction specified by the driving job ([0175]). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to stop the car if the steering direction exceeds a predetermined limit. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 10, Ernst, Jr. et al. discloses monitoring a speed adopted by the at least one industrial truck (Fig. 7; Col. 8, Lines 1-5). However, James does not explicitly state the at least one industrial truck is stopped if the monitored adopted speed exceeds a maximum speed specified by the driving job. 
However, Satoshi teaches the at least one industrial truck is stopped if the monitored adopted speed exceeds a maximum speed specified by the driving job ([0193]). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to stop the car if the speed exceeds a predetermined limit. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 11, Ernst, Jr. et al. does not explicitly state the protective field is positioned depending on the steering angle. 
However, Satoshi teaches the protective field is positioned depending on a discrete steering angle ([0188]: minimum turning radius [-representing the protective field] calculated based on the turning angle β). 
It would have been obvious to one in the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to predict the trajectory and areas of intersection based on a discrete steering angle, such that the operational trajectory can be adjusted in several stages with an increasing steering angle. For each of the steering angle areas, a synchronization with a specified steering angle by the driving job can take place as disclosed in the specification of Flottran et.al. ([0017]). 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al., Beggs, and ELIMALECH in further view of James (EP 3035074 A1).
Regarding claims 12 and 15, Ernst, Jr. et al. does not explicitly state the superordinate control unit is a server.
On the other hand, James teaches the superordinate control unit is a server (Figure 1: Element 12-“Server”).
	It would have been obvious for someone with ordinary skill in the art before the effective filing date of the claimed invention, to have modified Ernst, Jr. et al. to incorporate the teachings of James and include a server. Doing so would provide more processing power and efficiency to the other modules in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669